DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3, 5, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2021/0058747 A1, hereinafter “Luo”).
 	Regarding claims 1, 17 and 18-20, Luo teaches a communication method, comprising: receiving, by a network, first data sent by a first terminal, and determining receiving end information of the first data; and determining, by the network, at least one terminal according to the receiving end information of the first data, and sending the first data to the at least one terminal (figs. 1-3, ¶ [0101], ¶ [0103], the first radio access network device 101 may first determine the group identity of the first message, and then multicast the first message through the first air interface based on the group identity of the first message. ¶ [0108], ¶ [0128], When the base station 1 receives the group call message on the dedicated base station direct forwarding bearer, it may be determined that the base station 1 needs to use the multicast manner to send or forward the group call message, ¶ [0130], ¶ [0133], Then, after receiving a group call data packet sent by the UE/another base station, the base station 1 directly sends the group call data packet on the group call data channel. ¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0118], ¶ [0119], ¶ [0122], ¶ [0153], ¶ [0157], ¶ [0158]); wherein the network comprises an access network and a core network (¶ [0124], Further, in other words, a source of the first message is not limited in an embodiment of the application. The first message may be received by the first radio access network device 202 from a terminal device side, or may be generated by the first radio access network device 202, or may be received from the core network element, another server, or another radio access network device. This is not limited in the application) wherein the first data is transmitted on a dedicated connection corresponding to the at least one terminal (¶ [0128], When the base station 1 receives the group call message on the dedicated base station direct forwarding bearer, it may be determined that the base station 1 needs to use the multicast manner to send or forward the group call message, ¶ [0088], A second radio bearer is set up between the first radio access network device 101 and the first terminal device 102, ¶ [0106]); and the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data ( ¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0091], ¶ [0104], ¶ [0106], ¶ [0133], ¶ [0101], ¶ [0153], ¶ [0157], ¶ [0158], ¶ [0119], after receiving the first message, the first radio access network device 202 may perform the following two actions: triggering multicast of the first message through the first air interface, and forwarding the first message to the second radio access network device 203. ¶ [0124], the first radio access network device needs to trigger multicast of the first message. In this case, the first radio access network device may generate the first message, and then send the first message to the second radio access network device 203 through the user plane tunnel. When receiving the first message, the second radio access network device 203 triggers multicast of the first message. Further, in other words, a source of the first message is not limited in an embodiment of the application. The first message may be received by the first radio access network device 202 from a terminal device side, or may be generated by the first radio access network device 202, or may be received from the core network element, another server, or another radio access network device. This is not limited in the application. ¶ [0165]).
 	Regarding claim 3, Luo teaches the method of claim 1, wherein the dedicated connection comprises at least one of: a dedicated public data network (PDN) connection, a dedicated protocol data unit (PDU),  session, a dedicated QoS flow, a dedicated bearer, a dedicated logical channel and a dedicated logical channel group (Figs. 1-3, ¶ [0084], first radio bearer (a direct forwarding bearer) is set up between the first radio access network device 101 and the first terminal device 102, ¶ [0088], ¶ [0089], ¶ [0106], A radio bearer may be set up between the first radio access network device 101 and the first terminal device 102. For example, a logical channel identifier 1 and a data radio bearer identifier DRB ID=1 may be allocated to a group 1. Then, the radio access network device 101 may learn of a corresponding group identity by using the bearer identifier (DRB ID) or the logical channel identifier (LCID)).
  	Regarding claim 5, Lou teaches the method of claim 1, wherein the sending the first data to the at least one terminal comprises: sending the first data to the at least one terminal on the dedicated connection corresponding to the at least one  terminal; or sending the first data carrying the identification information and/or address information corresponding to the at least one terminal to the at least one terminal (¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0091], ¶ [0104], ¶ [0106], ¶ [0119], after receiving the first message, the first radio access network device 202 may perform the following two actions: triggering multicast of the first message through the first air interface, and forwarding the first message to the second radio access network device 203. ¶ [0124]).
 	Regarding claim 12, Luo teaches the method of claim 1, wherein the dedicated connection is configured during a process of establishing the at least one terminal or the dedicated connection (Figs 1-3, ¶ [0084], ¶ [0085], ¶ [0088], ¶ [0089], ¶ [0093]).
 	Regarding claim 13, Luo teaches the method of claim 12, wherein the configuration of the dedicated connection comprises a dedicated connection configuration between the terminal and the access network, and/or between the core network and the access network, and/or between the core networks  (Figs 1-3, ¶ [0084], ¶ [0085], ¶ [0088], ¶ [0089], ¶ [0093]).
 	Regarding claim 14, Luo teaches the method of claim 12, wherein in the process of establishing the at least one terminal, corresponding identification information and/or address information is further allocated to the at least one terminal  (Figs 1-3, ¶ [0088], there is a correspondence between the second radio bearer and one or more of a group identity of the terminal device, a service identity of the terminal device,¶ [0085], ¶ [0088], ¶ [0089], ¶ [0093], ¶ [0106]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7. 	Claims 1, 4, 5, 7-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0162855 A1, hereinafter “Li”) in view of Lou.
 	Regarding claims 1, 18-20, Li teaches a communication method, comprising: receiving, by a network, first data sent by a first terminal, and determining receiving end information of the first data; and determining, by the network, at least one terminal according to the receiving end information of the first data, and sending the first data to the at least one terminal (figs. 1 and 5, ¶ [0090], the source terminal device sends the multicast data. Where the multicast data carries a source address and a destination address/identifier of a multicast group corresponding to the multicast data. ¶ [0091], ¶ [0092], ¶ [0101]-¶ [0102], The target terminal device is a terminal device that belongs to the target multicast group in the target local area network and that accesses the target access network device, if the core network control plane device learns that all terminal devices that join a specific target access network device belong to only one local area network, the second multicast table sent by the core network control plane device to the target access network device may include the mapping relationship between the identifier of the target terminal device and the identifier of the target multicast group. ¶ [0103]-¶ [0111],¶ [0113], ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121]-¶ [0123]); wherein the network comprises an access network and a core network (¶ [0101]-¶ [0102], ¶ [0120]).
 	Li does not explicitly teach wherein the first data is transmitted on a dedicated connection corresponding to the at least one terminal; and the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data.
	Lou teaches wherein the first data is transmitted on a dedicated connection corresponding to the at least one terminal (¶ [0128], When the base station 1 receives the group call message on the dedicated base station direct forwarding bearer, it may be determined that the base station 1 needs to use the multicast manner to send or forward the group call message, ¶ [0088], A second radio bearer is set up between the first radio access network device 101 and the first terminal device 102, ¶ [0106]); and the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data ( ¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0091], ¶ [0104], ¶ [0106], ¶ [0133], ¶ [0101], ¶ [0153], ¶ [0157], ¶ [0158], ¶ [0119], after receiving the first message, the first radio access network device 202 may perform the following two actions: triggering multicast of the first message through the first air interface, and forwarding the first message to the second radio access network device 203. ¶ [0124], the first radio access network device needs to trigger multicast of the first message. In this case, the first radio access network device may generate the first message, and then send the first message to the second radio access network device 203 through the user plane tunnel. When receiving the first message, the second radio access network device 203 triggers multicast of the first message. Further, in other words, a source of the first message is not limited in an embodiment of the application. The first message may be received by the first radio access network device 202 from a terminal device side, or may be generated by the first radio access network device 202, or may be received from the core network element, another server, or another radio access network device. This is not limited in the application. ¶ [0165]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine the receiving end information of the first data based on the dedicated connection for transmitting the first data in the system of Li to reduce a transmission delay (¶ [0004] of Lou).
 	Regarding claim 17, Li teaches a communication apparatus, comprising a memory and a processor, wherein the processor is configured to execute instructions stored in the memory to perform following operations: receiving first data sent by a first terminal; determining receiving end information of the first data; and determining at least one terminal according to the receiving end information of the first data, and sending the first data to the at least one terminal (figs. 1 and 5, ¶ [0090], the source terminal device sends the multicast data. Where the multicast data carries a source address and a destination address/identifier of a multicast group corresponding to the multicast data. ¶ [0091], ¶ [0092], ¶ [0101]-¶ [0102]. ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121], After receiving the second multicast table, the target access network device may store the second multicast table. After receiving, from the core network user plane device, the multicast data that is from the source terminal device, the target access network device sends, based on the stored second multicast table, the multicast data to the target terminal device corresponding to the identifier of the target multicast group, ¶ [0122]); wherein the network comprises an access network and a core network ( ¶ [0101]-¶ [0102], ¶ [0120]).
 	Li does not explicitly teach wherein the first data is transmitted on a dedicated connection corresponding to the at least one terminal; and the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data.
	Lou teaches wherein the first data is transmitted on a dedicated connection corresponding to the at least one terminal (¶ [0128], When the base station 1 receives the group call message on the dedicated base station direct forwarding bearer, it may be determined that the base station 1 needs to use the multicast manner to send or forward the group call message, ¶ [0088], A second radio bearer is set up between the first radio access network device 101 and the first terminal device 102, ¶ [0106]); and the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data ( ¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0091], ¶ [0104], ¶ [0106], ¶ [0133], ¶ [0101], ¶ [0153], ¶ [0157], ¶ [0158], ¶ [0119], after receiving the first message, the first radio access network device 202 may perform the following two actions: triggering multicast of the first message through the first air interface, and forwarding the first message to the second radio access network device 203. ¶ [0124], the first radio access network device needs to trigger multicast of the first message. In this case, the first radio access network device may generate the first message, and then send the first message to the second radio access network device 203 through the user plane tunnel. When receiving the first message, the second radio access network device 203 triggers multicast of the first message. Further, in other words, a source of the first message is not limited in an embodiment of the application. The first message may be received by the first radio access network device 202 from a terminal device side, or may be generated by the first radio access network device 202, or may be received from the core network element, another server, or another radio access network device. This is not limited in the application. ¶ [0165]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine the receiving end information of the first data based on the dedicated connection for transmitting the first data in the system of Li to reduce a transmission delay (¶ [0004] of Lou).
 	Regarding claim 4, Li in view of Lou teaches the method of claim 1, wherein the first data carries identification information and/or address information corresponding to the at least one terminal; the determining the receiving end information of the first data comprises: determining the receiving end information of the first data based on the identification information and/or the address information carried in the first data (Li: figs. 1 and 5, ¶ [0090], the source terminal device sends the multicast data. Where the multicast data carries a source address and a destination address/identifier of a multicast group corresponding to the multicast data. ¶ [0091], ¶ [0092], ¶ [0101]-¶ [0102], the second multicast table sent by the core network control plane device to the target access network device may include the mapping relationship between the identifier of the target terminal device and the identifier of the target multicast group. ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121]-¶ [0123]).
 	Regarding claim 5, Li in view of Lou teaches the method of claim 1, wherein the sending the first data to the at least one terminal comprises: sending the first data to the at least one terminal on the dedicated connection corresponding to the at least one terminal: or, sending the first data carrying the identification information and/or address information corresponding to the at least one terminal to the at least one terminal (Li: figs. 1 and 5, ¶ [0090], the source terminal device sends the multicast data. Where the multicast data carries a source address and a destination address/identifier of a multicast group corresponding to the multicast data. ¶ [0091], ¶ [0092], ¶ [0101]-¶ [0102], the second multicast table sent by the core network control plane device to the target access network device may include the mapping relationship between the identifier of the target terminal device and the identifier of the target multicast group. ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121]-¶ [0123]).
Regarding claim 7, Li in view of Lou teaches the method of claim 1, wherein the method further comprises: determining, by the network, routing information of the first data according to first configuration information (Li: ¶ [0103]-¶ [0105]).
 	Regarding claim 8, Li in view of Lou teaches the method of claim 7, wherein the first configuration information comprises information of each terminal in the at least one terminal (Li: ¶ [0103]-¶ [0105]); or, wherein the first configuration information comprises a first routing relationship, and the first routing relationship comprises a mapping relationship between a receiving channel and a sending channel of the first data.
 	Regarding claim 9, Li teaches the method of claim 8.
Li does not explicitly teach wherein the first configuration information comprises a first routing relationship, and the first routing relationship comprises a mapping relationship between a receiving channel and a sending channel of the first data.
 	Lou teaches a mapping relationship between a receiving channel (a channel between the first terminal and the network) and a sending channel (a channel between the network and the at least one terminal) (¶ [0128], When the base station 1 receives the group call message on the dedicated base station direct forwarding bearer, it may be determined that the base station 1 needs to use the multicast manner to send or forward the group call message, ¶ [0088], A second radio bearer is set up between the first radio access network device 101 and the first terminal device 102, ¶ [0089], second radio bearers may be in a one-to-one correspondence with group identities of the terminal devices 102. ¶ [0091], ¶ [0104], ¶ [0106], ¶ [0133], Then, after receiving a group call data packet sent by the UE/another base station, the base station 1 directly sends the group call data packet on the group call data channel. ¶ [0101], ¶ [0153], ¶ [0157], ¶ [0158]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to map relationship between a receiving channel (a channel between the first terminal and the network) and a sending channel (a channel between the network and the at least one terminal)  to reduce a transmission delay (¶ [0004] of Lou).
 	Regarding claim 16, Li in view of Lou teaches the method of claim 8, wherein a control plane entity in the core network configures the first routing relationship and sends the first routing relationship to the network; wherein the control plane entity in the core network configures the first routing relationship when the at least one terminal is established or updated (Li: ¶ [0079], ¶ [0084], ¶ [0085],¶ [0103]-¶ [0105]).
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Li.
 	Regarding claim 6, Lou teaches the method of claim 1.
Lou does not explicitly teach the first data transmitted between the terminal and the access network is transmitted on a first dedicated connection, and the first dedicated connection is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the core network carries identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the core network to determine the receiving end information of the first data; or, the first data transmitted between the terminal and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the core network is transmitted on a second dedicated connection, and the second dedicated connection is used for the core network to determine the receiving end information of the first data; or, the first data transmitted between the terminal and the access network is transmitted on a first dedicated connection, and the first dedicated connection is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the core network is transmitted on a second dedicated connection, and the second dedicated connection is used for the core network to determine the receiving end information of the first data; or, the first data transmitted between the terminal and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and
the first data transmitted between the access network and the core network carries identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the core network to determine the receiving end information of the first data; or, the first data transmitted between the core network and the access network is transmitted on a second dedicated connection, and the second dedicated connection is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the at least one terminal carries identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used by the at least one terminal to determine the receiving end information of the first data; or, the first data transmitted between the core network and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the at least one terminal is transmitted on the first dedicated connection, and the first dedicated connection is used for the  at least one terminal to determine the receiving end information of the first data; or, the first data transmitted between the core network and the access network is transmitted on a second dedicated connection, and the second dedicated connection 1s used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the at least one terminal is transmitted on a first dedicated connection, and the first dedicated connection is used for the at least one terminal to determine the receiving end information of the first data; or, the first data transmitted between the core network and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the at least one terminal carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used by the at least one terminal to determine the receiving end information of the first data;  or, the first data transmitted between the terminal and the core network is transmitted on a third dedicated connection, and the third dedicated connection is used for the core network to  determine the receiving end information of the first data; or, the first data transmitted between the terminal and the core network carries the identification information and/or address information corresponding to the at least one terminal, wherein the identification information and/or address information is used for the core network to determine the receiving end information of the first data, and the identification information and/or address information is not processed at the access network side; or, the first data transmitted between the core network and the at least one terminal is transmitted on a third dedicated connection, and the third dedicated connection is used for the at least one terminal to determine the receiving end information of the first data; or, the first data transmitted between the core network and the at least one terminal carries the identification information and/or address information corresponding to the at least one terminal, wherein the identification information and/or address information is used for the at least one terminal to determine the receiving end information of the first data, and the identification information and/or address information is not processed at the access network side.
 	Li teaches the first data transmitted between the terminal and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and
the first data transmitted between the access network and the core network carries identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the core network to determine the receiving end information of the first data (Figs. 1 and 5, ¶ [0102], the second multicast table sent by the core network control plane device to the target access network device may include the mapping relationship between the identifier of the target terminal device and the identifier of the target multicast group. ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121]-¶ [0123], ¶ [0172]-¶ [0175]); or, the first data transmitted between the core network and the access network carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used for the access network to determine the receiving end information of the first data; and the first data transmitted between the access network and the at least one terminal carries the identification information and/or address information corresponding to the at least one terminal, and the identification information and/or address information is used by the at least one terminal to determine the receiving end information of the first data (Fig. 5, ¶ [0102], the second multicast table sent by the core network control plane device to the target access network device may include the mapping relationship between the identifier of the target terminal device and the identifier of the target multicast group. ¶ [0120], The target access network device sends, based on the second multicast table, the multicast data sent by the source terminal device to the target terminal device(s) corresponding to the identifier of the target multicast group. ¶ [0121]-¶ [0123]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the method of Li to transmit the first data from the terminal to the access network and from the access network to the core network to determine the receiving end information at the core network in the system of Lou to further enhance system efficiency and reliability.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Lou as applied to claim 1 above, and further in view of Michaud (US 2008/0107109 A1)
 	Regarding claim 10, Li in view of Lou teaches the method of claim 1.
Li does not explicitly teach wherein after receiving the first data, each terminal in the at least one terminal determines the receiving end information of the first data based on at least one of the following information: identification information of the at least one terminal carried in the first data; a dedicated connection for transmitting the first data;
target address information in the first data, wherein the target address information is
address information of the at least one terminal; and source address information in the first data, which represents group channel information of the at least one terminal.
 Michaud teaches after receiving a first data, each terminal in the at least one terminal determines the receiving end information of the first data based on at least one of the following information: identification information of the at least one terminal carried in the first data; a dedicated connection for transmitting the first data;
target address information in the first data, wherein the target address information is
address information of the at least one terminal; and source address information in the first data, which represents group channel information of the at least one terminal (¶ [0025], Each station attached to the segment listens to all transmissions on that segment and checks the destination address of each packet. A packet is intended for a station's address if a non-broadcast destination address matches its station address exactly or if a broadcast/multicast destination address is received. In the case of a broadcast/multicast destination address, the station will receive the packet if the broadcast/multicast address matches according to application-specific rules.).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine, at each terminal in the at least one terminal, after receiving a first data, the receiving end information of the first data based on at least one of the following information: identification information of the at least one terminal carried in the first data; a dedicated connection for transmitting the first data;
target address information in the first data, wherein the target address information is
address information of the at least one terminal; and source address information in the first data, which represents group channel information of the at least one terminal in the system of Li in view of Lou to use the well known methodologies in the art to determine whether the first data is intended for the receiving terminal.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lou as applied to claim 1 above, and further in view of Chandramouli et al. (US 2016/0050545 A1, hereinafter “Chandramouli”).
	Regarding claim 11, Li in view of Lou teaches the method of claim 1.
Li does not explicitly teach wherein after receiving the first data, each terminal in the at least one terminal determines the sending end information of the first data based on at least one of the following information: source address information of the first data, wherein the source address information is address information of the first terminal; and
the receiving end information in the first data, wherein the sending end of the first data is fixed in the receiving end information.
	However, it is well known in the art to determine, at the receiving terminal, the sending end information of the first data based on source address information of the first data, as evidenced by ¶ [0053]-¶ [0055] of Chandramouli.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine, at each terminal in the at least one terminal, the sending end information of the first data based the source address information of the first data in the system of Li in view of Lou to ascertain whether to ignore the first data (¶ [0055] of Chandramouli).
 11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lou.
 	Regarding claim 15, Lou teaches the method of claim12.
Lou does not explicitly teach wherein a control plane entity in the core network configures configuration information of the at least one terminal to the access network, and the access network determines the configuration information of the dedicated bearer and/or the dedicated logical channel and/or the dedicated logical channel group according to the configuration information.
 	However, Lou teaches the access network determines the configuration information of the dedicated bearer and/or the dedicated logical channel and/or the dedicated logical channel group (Figs 1-3, ¶ [0084], ¶ [0085], ¶ [0088], ¶ [0089], ¶ [0093]).
	It is well known in the art to configure, by a control plane entity, configuration information of the at least one terminal to the access network.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to configure, by a control plane entity, configuration information of the at least one terminal to the access network, and the access network to determine the configuration information of the dedicated bearer and/or the dedicated logical channel and/or the dedicated logical channel group according to the configuration information in the system of Lou to utilize standard practice techniques.  
Response to Arguments
12.	Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
13.	On pages 11-12 of Arguments/Remarks, Applicant argues “…It can be seen that Luo discloses 4 cases of configurations of the “radio bearers”’, in which either a terminal device sends the first message to a target terminal device by multicast through the radio bearer (this process does not involve the core network), or a terminal device
reports the first message to the core network element. The relationship between the two types of sending paths is that they are in parallel and are not chosen at the same time, that is, the first message cannot be sent to the core network firstly, and then sent to the target terminal device through the core network (which is the case of the technical solution of the amended claim 1). Therefore, in the technical solution of Luo, if a core network element is involved, the feature "sending the first data to the at least one terminal” (recited in the amended claim 1) does not exist…”
	Examiner respectfully disagrees and submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case, the claims merely require the network comprising an access network and a core network. The first message being sent through both the core network and the access network, as argued above, is not a claim requirement. The first message can be sent through the access network portion of the network or can be sent through the core network portion of the network.
	Therefore, using the broadest reasonable interpretation, Lou teaches claim 1 as set forth above.
14.	 On page 11 of Arguments/Remarks, Applicant argues “…with reference to Li, it at least fails to disclose the features “wherein the network comprises an access network and a core network, and the first data is transmitted on a dedicated connection corresponding to the at least one terminal; and the determining the receiving end
information of the first data comprises: determining the receiving end information of the first data based on the dedicated connection for transmitting the first data” that are from the original claim 2.
	Therefore, the subject matter of amended claim 1 is not anticipated by Li. For similar reasons, the subject matter of amended claim 17 is not anticipated by Li. Claims 4, 5, 7, 8, 16 and 18-20 are not anticipated by Li at least by virtue of their dependency…”
	Examiner respectfully submits that Li in view of Lou render obvious the claims 1, 4, 5, 7,8,16 and 18-20, as set forth above.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477